DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to Applicant’s Arguments/Remarks filed on 3/1/22.  Claim 1 is amended; claims 2 and 20 are cancelled; claims 13-19 are withdrawn.

Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 3/1/22, with respect to the rejection of claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1 and 3-6 under 35 U.S.C. 112(b) are overcome by amendment.
Applicant's arguments, see pages 10-11 of Remarks, filed 3/1/22, with respect to the rejection of claim 7 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant argues that the claimed limitation of “door hinge connection unit” is well-supported in the instant specification, citing page 10, lines 11-14, and page 13, line 22 to page 14, line 3.
Examiner respectfully disagrees.  With respect to the cited passages, as well as the specification in its entirety, the written description merely mentions the “door hinge connection unit 232” but lacks a requisite corresponding structure for performing the recited function of the “door hinge connection unit” invoking 112(f) in claim 7, i.e. “adapted for rotatably coupling the door hinge”.  The written description fails to disclose 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711